ORDER
PER CURIAM.
Family Center of Farmington, Inc. (“Employer”) appeals from the decision of the Labor and Industrial Relations Com*389mission (“the Commission”) granting Constance Basler’s (“Employee”) petition for unemployment benefits. Employer argues the Commission erred in awarding unemployment benefits to Employee because Employee possessed a culpable mental state to commit misconduct.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).